William H. Rehnquist: We'll hear argument now in Number oh oh ten eighty-nine, Toyota Motor Manufacturing versus Ella Williams. Mr. Roberts. [Inaudible]
John G. Roberts, Jr.: Thank you, Mister Chief Justice, and may it please the Court. The Sixth Circuit below held that the respondent, Ms. Williams, was substantially limited in performing manual tasks and therefore disabled under the Americans with Disabilities Act because she could not perform the manual tasks associated with her assembly line job, specifically gripping a sponge and repetitively wiping down cars with her arms at shoulder level for an extended period of time. That test for disability status was wrong. It was wrong because it is inconsistent with the statute which requires a substantial limitation on a major life activity. Repetitively wiping down cars with arms at shoulder level for an extended period of time is not a major life activity, and being limited in that activity does not constitute being substantially limited in the major life activity of performing manual tasks in general. A plaintiff must show a substantial limitation in a broad range of manual tasks to meet the statutory standard. The most that the court of appeals could extrapolate was that Ms. Williams was substantially limited in the tasks associated with jobs that required gripping tools and repetitive activity with arms at shoulder level for an extended period of time. That is a specialized and idiosyncratic limitation. It is not a substantial...
John G. Roberts, Jr.: limitation... Mr. Roberts,
John Paul Stevens: can I just ask if at at the outset, so you have plenty of time to comment on there's expert testimony, as I read the briefs, that on your opponent's side that she's suffers a lack of access to the labor market from fifty to fifty-five percent of the jobs, both nationwide and in Kentucky.
John G. Roberts, Jr.: A a number of things about that.
John Paul Stevens: When you say it was rejected by the district court, you don't mean it was inadmissible.
John G. Roberts, Jr.: The the district court considered it and said it was not probative of what it purported to show, a loss of access to the job market.
Ruth Bader Ginsburg: Mr. Roberts, in the same vein as Justice Stevens' question, how does the worker's compensation notion of disability fit in? As I understand it, she was assessed as having a twenty percent what was it partial disability for worker's compensation purposes.
John G. Roberts, Jr.: B- but but pursuant to very different standards.
Ruth Bader Ginsburg: Why wouldn't twenty percent limitation twenty percent occupational impairment be a substantial limitation?
John G. Roberts, Jr.: Well, first of all, it may be pertinent if the standards were the same, but only under the working category.
Sandra Day O'Connor: Why why did the court of appeals avoid addressing the work approach? It was it because it thought this Court had rejected that?
John G. Roberts, Jr.: Well, a couple of reasons.
Sandra Day O'Connor: Should we address that, or because it was not addressed below, leave that alone?
John G. Roberts, Jr.: Well, I think the the more typical approach would be not to address the major life activity of working since it was not addressed below, except to this extent.
Speaker: The test is circular.
Sandra Day O'Connor: Well in in looking at a substantial limitation, do we focus on the things that the person cannot do or the things they still can do or both?
Speaker: What do we do?
John G. Roberts, Jr.: C- Certainly with respect to manual tasks, you have to look at both because it's not enough, obviously, to say there's one particular manual task that I can't do.
Speaker: She...
Ruth Bader Ginsburg: Roberts, may I just stop you on something you just said? I thought the Sixth Circuit said in its opinion that it had considered recreation, household chores, living generally, as well as the work-related impairments.
John G. Roberts, Jr.: A a very important sentence that I think has to be read carefully.
Speaker: That's  You can...
Stephen G. Breyer: assume that, though, in some cases, couldn't you?
Speaker: I mean  it...
Stephen G. Breyer: You're not you do- if suppose a person says I cannot be a watchmaker and the reason he can't is he's blind.
John G. Roberts, Jr.: Certainly.
Stephen G. Breyer: Even though he only mentioned watchmaking.
John G. Roberts, Jr.: Certainly.
Stephen G. Breyer: All right.
John G. Roberts, Jr.: Well...
Stephen G. Breyer: But it's it's really the disability that we're focusing on, and in the circumstances someone like that would be able not only not to perform the job but also not to do the things that the judge said below, a reasonable inference from the nature of the disability.
John G. Roberts, Jr.: First, because that type of an inference is contradicted by the record.
Speaker: activity.
Stephen G. Breyer: that's what I w- w- my until you said the last part, my thought was, well, we need a trial on this.
Speaker: Oh, no because...
Stephen G. Breyer: serious is this disability? What d- is does it disqualify her from doing? But do we have to go on to categorize between whether it's working, gardening, what is a major life activity? I mean, isn't it just is this person hurt badly enough that there are an awful lot of things that she can't do?
John G. Roberts, Jr.: No, no.
Speaker: And both...
Stephen G. Breyer: that's bothering me.
Speaker: this or that or the other thing,
Stephen G. Breyer: or to use a more broad, general judgment, is this person incapable of doing a lot of things that people do in life.
John G. Roberts, Jr.: Well, first of all, with respect to working, it is important I think to identify what major life activity you're talking about because as the EEOC has recognized in its regulations, as this Court has indicated, there are all sorts of problems when you say working is a major life activity.
John Paul Stevens: Mr. Roberts, can I just interrupt again? I you've explained why the fifty percent figure is is wrong.
John G. Roberts, Jr.: Of yes, you can, and I and certainly in a manual tasks case, you can submit evidence and say, here's an example of manual tasks that I can't perform, the ones that are required at work.
John Paul Stevens: Did it is it is it your view that by including the non-work im- impairment that she has, you sort of increase the universe of things she has to she you compare it to, and therefore, the there's a smaller percentage of an impairment, and therefore, it's not substantial?
Speaker: [Inaudible]
John G. Roberts, Jr.: is I'm limited in manual tasks, you do have to look, and this is what all the other courts of appeals have done, the broad range of manual tasks.
Speaker: That's not...
Antonin Scalia: to particularly I suppose is the sentence of the court's opinion which says the fact that Williams can perform a range of isolated, non-repetitive manual tasks performed over a short period of time, such as tending to her personal hygiene or carrying out personal or household chores, does not affect a determination that her impairment substantially limits her ability cough> to perform the range of manual tasks associated with an assembly line job.
Speaker: That's right.
Antonin Scalia: the criterion of whether she's sub- s- she's substantially limited.
John G. Roberts, Jr.: That's wrong.
Speaker: do the assembly line...
John G. Roberts, Jr.: job is enough for us.
David H. Souter: So, the nub of it is the th- th- the the limitation to considering one job IE an assembly line job.
Speaker: With respect to working --
David H. Souter: overriding sin, that was it, wasn't it? Instead of considering a range of jobs I'm sorry a class of jobs...
John G. Roberts, Jr.: If if if they're going to look at it under manual tasks, you've got to look at all manual tasks.
David H. Souter: Yes.
John G. Roberts, Jr.: If you're going to look at it under working, you've got to look at either a class or a broad range of jobs.
Antonin Scalia: I was going to say if if you're doing it under under under the major life activity of manual tasks, you wouldn't just look at jobs.
Speaker: [Inaudible]
John G. Roberts, Jr.: just jobs.
Speaker: courts have done...
David H. Souter: I didn't mean to interrupt you.
Speaker: under under manual tasks?
John G. Roberts, Jr.: I would still need to know what about everyday activities.
David H. Souter: Yes, but aren't at this point, aren't aren't we getting sort of academic about it? If somebody let's assume the category is manual tasks, but they identify a hundred jobs which she I me- I mean, a great range of things that she can't do.
Speaker: I mean, at that...
David H. Souter: point, you've made a pretty good prima facie case, haven't...
Speaker: you?
John G. Roberts, Jr.: the evidence then would probably not be that she can take care of herself generally.
John Paul Stevens: No.
John G. Roberts, Jr.: The- then it would seem to me to be properly analyzed as a working case.
William H. Rehnquist: Very well, Mr. Roberts.
Barbara B. McDowell: Thank you, Mr. Chief Justice, and may it please the Court: We agree that the Sixth Circuit applied an incorrect test in determining whether a person is substantially limited in the major life activity of performing manual tasks.
Ruth Bader Ginsburg: Ms. McDowell, I didn't think that the Sixth Circuit had said we're looking only at one job.
Barbara B. McDowell: No, we don't think so, Your Honor.
Ruth Bader Ginsburg: T- t- types.
Barbara B. McDowell: That may be correct, Justice Ginsburg.
John Paul Stevens: He refers to painting, plumbing, and roofing, et cetera.
Barbara B. McDowell: That's correct.
John Paul Stevens: I I suppose it's perfectly obvious a person who can't raise their hands above heart level couldn't paint the ceiling at least.
Barbara B. McDowell: That may well be correct, Your Honor .
Speaker: of the analysis, if one --
John Paul Stevens: And most painters are not limited to just painting floors, I don't think.
Barbara B. McDowell: That's correct.
Speaker: the court of appeals...
Antonin Scalia: test do you you just look at the whole scope of jobs, or isn't it just limited to jobs that this person is has has some demonstrated capacity for or interest in? I mean, you know, what if I can't be a you know, a jet pilot? You know, I ha- I'm disabled from being a jet pilot.
Barbara B. McDowell: No, it's not irrelevant, Justice Scalia.
Speaker: and ability to perform.
Barbara B. McDowell: No, Your Honor.
Antonin Scalia: I didn't think so.
Anthony M. Kennedy: Un- under the Longshore Harbor Workers and Compensation Act , we ru- the courts routinely look at what jobs are in the community that this person is eligible for after they've suffered an injury.
Speaker: in in these kinds of cases...
Barbara B. McDowell: e- Yes.
Speaker: a...
Sandra Day O'Connor: in looking at the manual task approach, how how is the fact finder supposed to decide which manual tasks are sufficiently important to constitute a substantial limitation? I mean, how do you weigh that? H- how do we decide it? Is there any guidance on that?
Barbara B. McDowell: The courts of appeals thus far have looked at aside from the Sixth Circuit, of course, have looked to those manual tasks that are basic to everyday life.
Speaker: on the major life activity.
William H. Rehnquist: question like substantial, certainly you would get to a jury question at some point, wouldn't you?
Barbara B. McDowell: Oh, certainly it would become a jury question in many cases.
Stephen G. Breyer: Conceptually it seems to work better your your way.
Barbara B. McDowell: The EEOC regs that you're referring to discuss the major life activity of working.
Speaker: Yes, that wrecks it. I know. I know, but they're...
Stephen G. Breyer: taking the wrong they're taking the wrong approach in your view.
Barbara B. McDowell: I believe this route is consistent wit- with what the agency has said, specifically that one should consider working as a major life activity only if a plaintiff cannot satisfy any of the other major life activities, including performing manual tasks.
John Paul Stevens: May I ask you one question? Is it relevant that she may not be able to perform a lot of jobs she never performed? For example, is it relevant that she couldn't be a roofer, for example?
Barbara B. McDowell: It may or may not, and I'm not sure that we have a position on that at this point, Justice Stevens.
Speaker: The mere fact that she hadn't done it --
John Paul Stevens: her employment history and that's the only possible thing we look at in determining whether her working ability has been impaired.
Barbara B. McDowell: No, I don't think you look only at the...
Speaker: plaintiff's working history.
John Paul Stevens: then that she couldn't be a roofer, electrician, or a painter or a lot of other things.
Barbara B. McDowell: It may bell [: well] well be relevant.
Speaker: To what extent do we...
Ruth Bader Ginsburg: take account of the particular individual? For example, for someone who is making a high income as a corporate executive, it wouldn't matter that she couldn't vacuum the rug because she's has paid someone else to do that for many years.
Barbara B. McDowell: May I answer, Your Honor? In focusing on a major life activity of manual tasks, we would suggest looking at the generalized person.
William H. Rehnquist: Thank you.
Robert L. Rosenbaum: Mr. Chief Justice, and may it please the Court: This case is not about the inability to perform a single job.
William H. Rehnquist: Mr. Rosenbaum, so far as the question presented here is, do you are you would defend the Sixth Circuit's opinion?
Robert L. Rosenbaum: I defend the result, Mr. Chief Justice.
William H. Rehnquist: But not the reasoning?
Robert L. Rosenbaum: Not in its entirety, but part of it I do.
William H. Rehnquist: Well, where do you disagree?
Robert L. Rosenbaum: I disagree when the Sixth Circuit says that after you determine an individual is substantially limited, you must go farther and that individual must show that their limitation affects their work.
Speaker: the correct statute. Well, then I...
Robert L. Rosenbaum: yes, sir, and I appreciated that.
Anthony M. Kennedy: Well, do you think a f- a fair reading of the opinion of in the c- at the end of the carryover paragraph at four A, it says, it would appear, nevertheless, from the language of the act, the EEOC's interpretation of the Supreme Court analysis in Sutton, that in order to be disabled, the plaintiff must show that her manual disability involves a class of manual activities affecting the ability of to perform tasks at work.
Speaker: Your Honor- I'm sorry.
Anthony M. Kennedy: to interpret it that way and that we have to interpret it that way in order to save it, don't we?
Speaker: Your Honor, I would say that that sentence --
Robert L. Rosenbaum: that sentence has no place in the analysis at all.
Speaker: analysis.
Anthony M. Kennedy: I'll ex that out of the...
Speaker: opinion.  I thought that was the heart of the opinion.
Robert L. Rosenbaum: The the Sixth...
Speaker: Circuit...
Robert L. Rosenbaum: found that she has the impairment, myotendinitis, myofacial pain, carpal tunnel syndrome.
Speaker: can perform --
Antonin Scalia: particular major life activity, not a single major not a single manual task and not a limited number of manual tasks.
Robert L. Rosenbaum: Your Honor, I would respectfully differ with you.
Stephen G. Breyer: So so, that's u- that's what I'd like to know how to deal with exactly.
Speaker: And if so,
Stephen G. Breyer: how do we get there?
Robert L. Rosenbaum: I think we are there.
Speaker: We are there. Good.
Stephen G. Breyer: so, then I saw the EEOC reg, which talks about the major this the major life activity of working, and that would be a category mistake because it isn't it i- there isn't a major life activity of working.
Robert L. Rosenbaum: It I would submit it's a question of substantiality always, that you're correct in stating that the degree of impairment and the definition of the major life activity are inevitably linked together in the analysis.
Speaker: is. Well, what should...
Anthony M. Kennedy: working is a major life activity?
Robert L. Rosenbaum: It is my opinion that working is a major life activity.
Anthony M. Kennedy: It's a little hard to think of a disability that affects a broad range of employment tasks that doesn't affect other areas of life.
Speaker: Well, of course.
Anthony M. Kennedy: wait a minute, and as Justice Breyer said, the- these are evidentiary m- matters that go to a a a a larger point.
Speaker: Well, that's why Ms. Williams...
Robert L. Rosenbaum: Yes, th- that's why this Ms. Williams' case is a strong case.
William H. Rehnquist: But the Sixth Circuit did not rely on working being a major life activity.
Robert L. Rosenbaum: They never got there because they had already found Ms. Williams to be disabled as a matter of law and hence it was unnecessary...
Speaker: to find her disabled.
William H. Rehnquist: as a matter of law, Mr. Rosenbaum, th- they no, they did not say simply that summary judgment should not have been granted for Toyota, but that summary judgment should be granted for Miss Williams?
Robert L. Rosenbaum: It is my belief that that's what the opinion...
Speaker: says, and...
William H. Rehnquist: but no surely we shouldn't have to talk about beliefs as to what an opinion said.
Robert L. Rosenbaum: I I have to give a caveat about my remarks, which is that there are inconsistencies in this opinion.
Speaker: I can't reconcile it.
William H. Rehnquist: that's one of the...
Speaker: inconsistencies.
Robert L. Rosenbaum: Your Honor, that is one of the inconsistencies.
Antonin Scalia: The the trouble, of course, is is is defining what substantially disabled means.
Robert L. Rosenbaum: It was several questions, Your Honor.
Antonin Scalia: yeah well...
Robert L. Rosenbaum: The first of all, the evidence in this case that you recited I think is sufficient to bring her within the coverage of the act.
Speaker: care for me to.
Antonin Scalia: because that's what you referred to...
Speaker: --
Robert L. Rosenbaum: have limited time, and and I can tell you that this is not simply a sore wrist case.
Speaker: been pretty much abandoned.
Sandra Day O'Connor: get workman's compensation benefits presumably.
Robert L. Rosenbaum: As a result of the initial...
Speaker: Uh-huh...
Robert L. Rosenbaum: event,
Speaker: Right.
Speaker: contracted workers...
Sandra Day O'Connor: of workman's compensation schemes help us in giving meaning to substantial limitation language under the Disabilities Act? I mean, it wasn't intended to replace workman's comp schemes, and somebody who gets a bad back or a tendinitis or a carpal tunnel syndrome presumably can resort to workman's comp to get some compensation and some relief.
Robert L. Rosenbaum: The worker's compensation award is probative as to the issue of whether or not she is ADA disabled.
Speaker: is going to qualify.
Antonin Scalia: now.
Robert L. Rosenbaum: We know that the inquiry as to whether or not an individual is disabled is an individualized inquiry.
Speaker: We've got to go on and look.
Antonin Scalia: the most severe case of carpal tunnel syndrome would qualify?
Robert L. Rosenbaum: If it...
Antonin Scalia: Otherwise you could have answered my question no.
Speaker: You you --
Antonin Scalia: an individualized determination because the most severe case of carpal tunnel syndrome could qualify as rendering that person a disabled person within the meaning of this this specialized legislation.
Robert L. Rosenbaum: That's right because the regulations say is that if they're significantly restricted concerning the condition, the manner, or the duration of the activity, then they are substantially disabled.
Speaker: has trouble --
Ruth Bader Ginsburg: have any notion of what percentage of the population would be taken in if we use the standard n- the class that she was put in for worker's compensation purposes, t- a twenty percent occupational impairment how many people?
Robert L. Rosenbaum: I c- I have no figures that would relate that to the population as a whole.
Stephen G. Breyer: Is there anything that suggests that those people, the people who are in a sense not the most disabled, but the people who are not quite in that category are the ones who are really discriminated against?
Robert L. Rosenbaum: S-
Stephen G. Breyer: Because the ones who can't work at all, obviously, are not discriminated against.
Robert L. Rosenbaum: Well, I I'm not sure that I can explain all of its ramifications, but I can say that there was certainly a concern that people who were labeled disabled would be stereotyped and that employers would be hesitant to give them the same vocational opportunities as non-disabled people would be, even though the disability had no effect on the job.
Ruth Bader Ginsburg: Well that one one of the problems with this is w- we're looking at the entry classification, disability, but on the facts of this case, she was able to do a job if the employer sliced it a certain way.
Robert L. Rosenbaum: That issue is not reached in this case.
Ruth Bader Ginsburg: I I know that we we don't get to what is the how much accommodation would be required, but it's a little hard to to keep th- that from view because if the employer doesn't have would not have to make the accommodation that she's seeking, the- then this case is not very significant.
Robert L. Rosenbaum: Well, let me let let me say a couple of things.
Ruth Bader Ginsburg: But the the employer decided to change what the workers do, and as I un- understand assembly lines, that's not uncommon to take people from doing the same thing every day, day in and day out, train them for several jobs, and then they rotate.
Robert L. Rosenbaum: In the Sixth Circuit, there's the case of Kiphart versus Saturn where that issue was put to the jury where the employer said, you've got to be able to rotate through all of the tasks in your group, and since you, the allegedly disabled person, were not able to, we're entitled to fire you.
Speaker: but we say it wasn't.
Ruth Bader Ginsburg: standard d- of accommodation, is it?
Robert L. Rosenbaum: Excuse me?
Ruth Bader Ginsburg: I- isn't essential isn't the standard, is it, that the employer has to show that it's essential that...
Speaker: No, no.
Robert L. Rosenbaum: There are reasonableness considerations to accommodation.
Speaker: these things.
Sandra Day O'Connor: don't you have to look at both in in trying to assess the extent of somebody's incapacity to do a major life activity? You co- you...
Speaker: inevitably...
Robert L. Rosenbaum: it's not a defense to the ADA claim to say, look, they can do a lot of stuff.
Antonin Scalia: Mr. Rosenbaum, co- could could you tell us what you want us to do? Assuming we agree with you, you want us to take the Sixth Circuit opinion as as be- as a as affirming a summary judgment for you on the disability portion.
Robert L. Rosenbaum: Correct.
Antonin Scalia: Now, let's assume we don't agree with you on on the point.
Robert L. Rosenbaum: Not in total.
Speaker: They --
Antonin Scalia: that's that's what they...
Speaker: say. I'm pre-
Antonin Scalia: wondering why we can do that when the Sixth Circuit hasn't addressed the you know, the other areas of disability.
Robert L. Rosenbaum: The case is before the Court in the procedural posture of proceedings for a summary judgment.
Speaker: It goes to a jury.
Robert L. Rosenbaum: It goes to the jury.
William H. Rehnquist: Thank you, Mr. Rosenbaum.
Robert L. Rosenbaum: Thank you.
William H. Rehnquist: Mr. Roberts, you have two minutes remaining.
John G. Roberts, Jr.: Thank you, Your Honor.
Antonin Scalia: What about the other the other two issues? I mean, the the the court of appeals did not purport to reach the working as a substantial life activity and what else? Lifting as a substantial life activity.
John G. Roberts, Jr.: Can certainly reverse with respect to the summary judgment on performing manual tasks.
Antonin Scalia: So, you acknowledge we would have to remand for for its consideration of those.
John G. Roberts, Jr.: Unless the Court felt, given the fact that the issues with respect to working were insinuated into the case by the Sixth Circuit's approach, that it was appropriate to address that major life activity as well.
Ruth Bader Ginsburg: Even as to manual tasks, are you asking for a a ruling in your favor on summary judgment on that, or are you saying it shouldn't have been e- effectively summary judgment for the plaintiff and then we go to the next stage, that that it could be a jury question o- on manual tasks?
John G. Roberts, Jr.: No, no.
William H. Rehnquist: Thank you, Mr. Roberts.